As filed with the Securities and Exchange Commission on May 10, 2012 1933 Act File No. 002-89287 1940 Act File No. 811-03967 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 42 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 44 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS INCOME FUNDS (Exact Name of Registrant as Specified in Charter) 110 Wall Street New York, New York 10005 (Address of Principal Executive Office) (Zip Code) Registrant's Telephone Number, Including Area Code: (212) 858-8000 Mary Carty, Esq. First Investors Income Funds 110 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copy to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. FIRST INVESTORS INCOME FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for Class A Shares of the First Investors International Opportunities Bond Fund Statement of Additional Information for Class A Shares of the First Investors International Opportunities Bond Fund Part C – Other Information Signature Page The sole purpose of this filing is to register with the Securities and Exchange Commission the Class A shares of the First Investors International Opportunities Bond Fund, a new series of First Investors Income Funds (the "Trust"). No other series of the Trust is affected by this filing. Income Funds Ticker Symbol International Opportunities Bond Fund Class A: The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS , 2012 TABLE OF CONTENTS The Fund Summary Section 1 International Opportunities Bond Fund 1 The Fund In Greater Detail 5 International Opportunities Bond Fund 6 Fund Management In Greater Detail 11 Shareholder Information 14 How and when does the Fund price its shares? 14 What is the initial offering period? 15 How do I buy shares after the initial offering period? 15 How do I open an account? 15 What about accounts with multiple owners or representatives? 16 How do I make subsequent transactions? 17 How are transactions processed? 18 What are the sales charges? 20 Are sales charge discounts and waivers available? 20 What are the Fund’s policies on frequent trading in the shares of the Fund? 24 What about dividends and capital gain distributions? 25 What about taxes? 26 What if my account falls below the minimum account requirement? 26 Householding policy 26 Other account privileges and policies 27 Financial Highlights 28 THE FUND SUMMARY SECTION INTERNATIONAL OPPORTUNITIES BOND FUND Investment Objective:The Fund seeks total return consisting of income and capital appreciation. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 20 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-44 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Management Fees 0.75% Distribution and Service (12b-1) Fees 0.30% Other Expenses1 0.50% Total Annual Fund Operating Expenses 1.55% Fee Limitation and/or Expense Reimbursement 0.25% Total Annual Fund Operating Expenses After Fee Limitation and/or Expense Reimbursement2 1.30% 1. Expenses are based on estimated expenses expected to be incurred for the fiscal year ending September 30, 2013. 2. The Adviser has contractually agreed to limit fees and/or reimburse expenses of the Fund until at least January 31, 2014, to the extent that Total Annual Fund Operating Expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) exceed 1.30% for Class A shares.The Adviser can be reimbursed by the Fund within three years after the date the fee limitation and/or expense reimbursement has been made by the Adviser, provided that such repayment does not cause the expenses of the Fund’s Class A shares to exceed the foregoing limits.The fee limitation and/or expense reimbursement may be terminated or amended prior to January 31, 2014 with the approval of the Fund’s Board of Trustees. Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Class A shares 1 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The portfolio turnover rate for the Fund’s last fiscal year is not provided because the Fund has not commenced operations prior to the date of this Prospectus. Principal Investment Strategies:The Fund will normally invest its assets primarily in debt and fixed income securities of foreign issuers located in developed countries.The Fund will primarily invest in sovereign debt and currencies, as well as in the investment-grade corporate bonds, of developed countries located outside of the United States.Any country that has a sovereign debt rating of A- or better from at least one nationally recognized statistical ratings organization (“NRSRO”) at the time of purchase will be considered a developed country.To a lesser extent, the Fund may also invest in emerging markets. The Fund may invest in both investment grade and, to a lesser extent, below investment grade securities also known as high yield debt or “junk bonds”.Investment grade securities are securities rated at the time of purchase by a NRSRO within one of the top four categories, or, if unrated, judged by the subadviser to be of comparable credit quality. The Fund may invest in forward foreign currency contracts in order to hedge its currency exposure in bond positions or to gain currency exposure.The Fund may also invest in interest rate and bond futures to manage interest rate risk and for hedging purposes.These investments may be significant at times.Although the Fund has the flexibility to make use of forward foreign currency contracts it may choose not to for a variety of reasons, even under very volatile market conditions. The Fund will normally hold a portfolio of debt securities of issuers located in a minimum of six countries.The Fund intends to maintain a weighted average portfolio quality of A- or better, whether composed of rated securities or unrated securities deemed by the subadviser to be of comparable quality. The weighted average duration of the Fund’s portfolio is expected to range from 1 to 10 years, but for individual markets may be greater or lesser depending on the subadviser’s outlook for interest rates and the potential for capital gains. The subadviser follows a top-down value-driven process to investing and therefore seeks to identify relative value in the international bond markets.The subadviser defines as undervalued those markets where it believes real interest rates are high and the currency is undervalued with potential to appreciate.The subadviser will concentrate investments in those undervalued markets where it believes cyclical business conditions, as well as secular economic and political trends, provide the best opportunity for declining interest rates and a return to lower real rates over time.The subadviser believes that such economic conditions provide the best potential to achieve capital appreciation. Principal Risks:You can lose money by investing in the Fund.The likelihood of a loss is greater if you invest for a short period of time.The Fund is intended for investors who: nAre seeking total return, nWant exposure to debt securities of foreign issuers, nAre willing to accept a high degree of investment risk, and nHave a long-term investment horizon and are able to ride out market cycles. 2 Here are the principal risks of investing in the International Opportunities Bond Fund: Interest Rate Risk.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Securities with longer maturities are generally more sensitive to interest rate changes. Credit Risk.This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer.High yield bonds and other types of high yield debt securities have greater credit risk than higher quality debt securities because the companies that issue them are not as financially strong as companies with investment grade ratings. Market Risk.The market prices of the Fund’s securities may decline over short or even extended periods due to general market conditions, an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.From time to time, certain securities held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices.If the Fund is forced to sell such securities to meet redemption requests or other cash needs, the Fund may have to sell them at a loss. Foreign Securities Risk.There are special risk factors associated with investing in foreign securities, including the risks of fluctuations in the exchange rates between the U.S. dollar and foreign currencies, potential political and economic instability, differing accounting and financial reporting standards or inability to obtain reliable financial information regarding a company’s financial condition, less stringent regulation and supervision of foreign securities markets, custodians and securities depositories, and potential restrictions in the flow of capital.To the extent the Fund invests a significant portion of its assets in securities of a single country or region, it is more likely to be affected by events or conditions of that country or region.As a result, it may be more volatile than a more geographically diversified fund. Supranational Risk.Obligations of supranational organizations are subject to the risk that the governments on whose support the entity depends for its financial backing or repayment may be unable or unwilling to provide that support.Obligations of a supranational organization that are denominated in foreign currencies will also be subject to the risks associated with investment in foreign currencies. Emerging Markets Risk.The risks of investing in foreign securities are heightened when investing in emerging or developing markets.The economies and political environments of emerging or developing countries tend to be more unstable than those of developed countries, resulting in more volatile rates of returns than the developed markets and substantially greater risk to investors. Liquidity Risk.The Fund is susceptible to the risk that certain securities may be difficult or impossible to sell at the time and the price that the Fund would like.This risk is particularly acute in the case of foreign securities that are traded in smaller, less-developed or emerging markets.High yield debt securities also tend to be less liquid than higher quality debt securities. Non-Diversification Risk.The Fund is a non-diversified investment company and, as such, its assets may be invested in a limited number of issuers.This means that the Fund’s performance may be substantially impacted by the change in value of even a single holding.The price of a share of the Fund can therefore be expected to fluctuate more than a diversified mutual fund. Derivatives Risk.Forward foreign currency contracts and futures involve a number of risks, such as possible default by the counterparty to the transaction, incorrect 3 judgment by the portfolio manager as to certain market movements and the potential of greater losses than if these techniques had not been used by the Fund.They may also limit any potential gain that might result from an increase in the value of a hedged position.These investments can also increase the volatility of the Fund’s share price and expose the Fund to significant additional costs. Valuation Risk.The sales price the Fund could receive for any particular portfolio investment may differ from the Fund’s valuation of the investment, particularly for securities that trade in thin or volatile markets or that are valued using a fair value methodology.Investors who purchase or redeem Fund shares on days when the Fund is holding fair valued securities may receive fewer shares or lower redemption proceeds than they would have received if the Fund had not fair valued the security or had used a different valuation methodology. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:Performance information for the Fund is not provided because the Fund has not commenced operations prior to the date of this prospectus. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser and Brandywine Global Investment Management, LLC (“Brandywine Global”) serves as the subadviser of the Fund. Portfolio Manager:The Fund is managed by Brandywine Global by a team of investment professionals who have active roles in managing the Fund.Stephen S. Smith, David F. Hoffman, CFA, and John P. McIntyre, CFA, have served as the Fund’s Portfolio Managers since the Fund’s inception in 2012 and Brian R. Hess has served as the Fund’s Associate Portfolio Manager/Senior Research Analyst since the Fund’s inception in 2012. Purchase and Sale of Fund Shares:You may purchase or redeem shares of the Fund on any business day by: contacting your financial intermediary in accordance with its policies; writing to the Fund’s transfer agent at the following address: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837; or calling the Fund’s transfer agent at 1 (800) 423-4026.The minimum initial purchase is $1,000.The minimum initial purchase is reduced for certain types of accounts and also for accounts opened under a systematic investment plan.Subsequent investments can be made in any U.S. dollar amount. Tax Information:The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries:The Fund is primarily sold to retail investors through its principal underwriter, First Investors Corporation (“FIC”).FIC is an affiliate of the Fund’s adviser and both are subsidiaries of the same holding company.FIC pays its representatives a higher level of compensation for selling First Investors Funds than for selling other funds.This may create a conflict of interest by influencing the representatives to recommend First Investors Funds over other funds.For more information on FIC’s policies ask your representative, see the Fund’s Statement of Additional Information or visit First Investors website at: www.firstinvestors.com. 4 THE FUND IN GREATER DETAIL The following sections provide more information about the Fund’s investment objective, principal investment strategies and principal risks.To help you decide if the Fund may be right for you, we have also included examples of who should consider buying the Fund. You should keep in mind that the Fund is not a complete investment program.For most investors, a complete investment program should include stock, bond and money market funds.While stocks have historically outperformed other categories of investments over long periods of time, they generally carry higher risks.There have also been extended periods during which bonds and money market instruments have outperformed stocks.By allocating your assets among different types of funds, you can reduce the overall risk of your portfolio.Of course, even a diversified investment program can result in a loss. The Fund’s investment objective is non-fundamental, which means that the Board of Trustees may change the Fund’s investment objective without shareholder approval.The Board may take such action when it believes that a change in the objective is necessary or appropriate in light of market circumstances or other events. 5 INTERNATIONAL OPPORTUNITIES BOND FUND What are the International Opportunities Bond Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks total return consisting of income and capital appreciation. Principal Investment Strategies: Under normal circumstances, the Fund will invest at least 80% of its net assets in bonds.The Fund will notify shareholders at least 60 days before making any changes to this 80% policy.For purposes of the 80% test, bonds include debt securities issued or guaranteed by national governments, their agencies or instrumentalities and political sub-divisions (including inflation index linked securities); debt securities of supranational organizations such as freely transferable promissory notes, bonds and debentures; corporate debt securities, including freely transferable promissory notes, debentures, zero coupon bonds, commercial paper, certificates of deposits, and banker acceptances issued by industrial, utility, finance, commercial banking or bank holding company organizations; emerging markets debt; and non-investment grade securities, also known as high yield debt or “junk bonds”.The Fund will primarily invest in sovereign debt and currencies, as well as in the investment-grade corporate bonds of developed countries located outside of the United States.To a lesser extent, the Fund may invest in emerging markets. Any country that has a sovereign debt rating of A- or better from at least one nationally recognized statistical ratings organization (“NRSRO”) at the time of purchase will be considered a developed country.An issuer is considered by the subadviser to be located in a developed country if such issuer meets one or more of the following criteria:has a class of its securities listed in a developed country; is organized (i.e., is incorporated or otherwise formed) under the laws of, or has a principal office (i.e., is headquartered) in a developed country; derives 50% or more of its total revenue from goods produced, sales made or services provided in one or more developed countries; or maintains 50% or more of its assets in one or more developed countries. The Fund may invest in both investment grade and, to a lesser extent, below investment grade securities.Investment grade securities are securities rated at the time of purchase by a NRSRO within one of the top four categories, or, if unrated, judged by the subadviser to be of comparable credit quality.The Fund will normally hold a portfolio of debt securities of issuers located in a minimum of six countries.The subadviser intends to maintain a weighted average portfolio quality of A- or better, whether composed of rated securities or unrated securities deemed by the subadviser to be of comparable quality. The Fund may invest in forward foreign currency contracts in order to hedge its currency exposure in bond positions or to gain currency exposure.The Fund may also invest in interest rate and bond futures to manage interest rate risk and for hedging purposes.These investments may be significant at times.Although the Fund has the flexibility to make use of forward foreign currency contracts it may choose not to for a variety of reasons, even under very volatile market conditions. The subadviser follows a top-down value-driven process to investing and therefore seeks to identify relative value in the international bond markets.The subadviser defines as undervalued 6 those markets where it believes real interest rates are high and the currency is undervalued with potential to appreciate.The subadviser will concentrate investments in those undervalued markets where it believes cyclical business conditions as well as secular economic and political trends provide the best opportunity for declining interest rates and a return to lower real rates over time.The subadviser believes that such economic conditions provide the best potential to achieve capital appreciation. The weighted average duration of the Fund’s portfolio is expected to range from 1 to 10 years but for individual markets may be greater or lesser depending on the subadviser’s outlook for interest rates and the potential for capital gains.Duration is a measure of a bond’s or fixed income portfolio’s sensitivity to changes in interest rates.Unlike maturity, which considers only the date on which the final repayment of principal will be made, duration takes account of interim payments made during the life of the security. The Fund reserves the right to take temporary defensive positions that are inconsistent with its principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, when available, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.The likelihood of a loss is greater if you invest for a short period of time.Any investment carries with it some level of risk.Here are the principal risks of investing in the International Opportunities Bond Fund: Interest Rate Risk: The market values of bonds and other debt securities are affected by changes in interest rates.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Generally, the longer the maturity and duration of a debt security, the greater its sensitivity to interest rates. Credit Risk: This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer.High yield bonds and other types of high yield debt securities have greater credit risk than higher quality debt securities because the companies that issue them are not as financially strong as companies with investment grade ratings.Changes in the financial condition of an issuer, general economic conditions and specific economic conditions that affect a particular type of issuer can impact the credit quality of an issuer.Such changes may weaken an issuer’s ability to make payments of principal or interest, or cause an issuer to fail to make timely payments of interest or principal.Lower quality debt securities generally tend to be more sensitive to these changes than higher quality debt securities, but the lowest rating category of investment grade securities may have speculative characteristics as well.While credit ratings may be available to assist in evaluating an issuer’s credit quality, they may not accurately predict an issuer’s ability to make timely payment of principal and interest.During times of economic downturn, issuers 7 of high yield debt securities may not have the ability to access the credit markets to refinance their bonds or meet other credit obligations. Market Risk: The market prices of the Fund’s securities may decline over short or even extended periods due to general market conditions, an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.There is a risk that a lack of liquidity or other adverse credit market conditions may hamper the Fund’s ability to purchase and sell debt securities.There is also the possibility that the value of the Fund’s investments in high yield securities will decline due to drops in the overall high yield bond market.Changes in the economic climate, investor perceptions and stock market volatility can cause the prices of the Fund’s fixed-income and high yield investments to decline regardless of the conditions of the issuers held by the Fund.From time to time, certain securities held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices.If the Fund is forced to sell such securities to meet redemption requests or other cash needs, the Fund may have to sell them at a loss. Foreign Securities Risk: There are special risk factors associated with investing in foreign securities.Some of these factors are also present when investing in the United States but are heightened when investing in non-U.S. markets, especially in smaller, less-developed or emerging markets.For example, fluctuations in the exchange rates between the U.S. dollar and foreign currencies may have a negative impact on investments denominated in foreign currencies by eroding or reversing gains or widening losses from those investments.The risks of investing in foreign securities also include potential political and economic instability, differing accounting and financial reporting standards or inability to obtain reliable financial information regarding a company’s balance sheet and operations and less stringent regulation and supervision of foreign securities markets, custodians and securities depositories.Funds that invest in foreign securities are also subject to higher commission rates on portfolio transactions, potentially adverse changes in tax and exchange control regulations and potential restrictions on the flow of international capital. Many foreign countries impose withholding taxes on income and gains from investments in such countries, which the Fund may not recover.To the extent the Fund invests a significant portion of its assets in securities of a single country or region at any time, it is more likely to be affected by events or conditions of that country or region.As a result, it may be more volatile than a more geographically diversified fund. Supranational Risk: Supranational organizations are entities designated or supported by a government or government group to promote economic development.Supranational organizations have no taxing authority and are dependent on their members for payment of interest and principal.Further, the lending activities of such entities are limited to a percentage of their total capital, reserves and net income.Obligations of supranational entities are subject to the risk that the governments on whose support the entity depends for its financial backing or repayment may be unable or unwilling to provide that support.Obligations of a supranational entity that are denominated in foreign currencies will also be subject to the risks associated with investment in foreign currencies. Emerging Markets Risk: The risks of investing in foreign securities are heightened when the securities are traded in emerging or developing markets.The economies and political environments of emerging or developing countries tend to be more unstable than those of developed countries, resulting in more volatile rates of 8 returns than the developed markets and substantially greater risk to investors. Liquidity Risk: The Fund is susceptible to the risk that certain securities may be difficult or impossible to sell at the time and the price that the Fund would like.As a result, the Fund may have to lower the price on certain securities that it is trying to sell, sell other securities instead or forego an investment opportunity, any of which could have a negative effect on Fund management or performance.This risk is particularly acute in the case of foreign securities that are traded in smaller, less-developed or emerging markets.High yield debt securities also tend to be less liquid than higher quality debt securities, meaning that it may be difficult to sell high yield debt securities at reasonable prices, particularly if there is a deterioration in the economy or in the financial prospects of their issuers.As a result, the prices of high yield debt securities may be subject to wide price fluctuations due to liquidity concerns. Non-Diversification Risk: The Fund is a non-diversified investment company and, as such its assets may be invested in a limited number of issuers.This means that the Fund’s performance may be substantially impacted by the change in value of even a single holding.The price of a share of the Fund can therefore be expected to fluctuate more than a diversified mutual fund.Moreover, the Fund’s share price may decline even when the overall market is increasing.Accordingly, an investment in the Fund therefore may entail greater risks than an investment in a diversified investment company. Derivatives Risk: Forward foreign currency contracts, futures and cross hedges involve a number of risks, including the possibility of default by the counterparty to the transaction and, to the extent the portfolio manager’s judgment as to certain market movements is incorrect, the risk of potential losses are greater than if the investment technique had not been used.For example, there may be an imperfect correlation between the Fund's portfolio holdings of securities denominated in a particular currency and the forward contracts entered into by the Fund.An imperfect correlation of this type may prevent the Fund from achieving the intended hedge or expose the Fund to the risk of currency exchange loss.These investment techniques may limit any potential gain that might result from an increase in the value of the hedged position.These investments can also increase the volatility of the Fund’s share price and expose the Fund to significant additional costs.At times, it may be difficult to sell or value derivative securities due to the lack of an available trading market. Valuation Risk: The sales price the Fund could receive for any particular portfolio investment may differ from the Fund’s valuation of the investment, particularly for securities that trade in thin or volatile markets or that are valued using a fair value methodology.Investors who purchase or redeem Fund shares on days when the Fund is holding fair valued securities may receive fewer shares or lower redemption proceeds than they would have received if the Fund had not fair valued the security or had used a different valuation methodology. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 9 Who should consider buying the International Opportunities Bond Fund? The International Opportunities Bond Fund is most appropriately used to add diversification to an investment portfolio.The Fund is intended for investors who: ■Are seeking total return, ■Want exposure to debt securities of foreign issuers, ■Are willing to accept a high degree of investment risk, and ■Have a long-term investment horizon and are able to ride out market cycles. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 10 FUND MANAGEMENT IN GREATER DETAIL The Adviser. First Investors Management Company, Inc. (“FIMCO” or “Adviser”) is the investment adviser to the Fund.FIMCO has been the investment adviser to the First Investors Family of Funds since 1965.Its address is 110 Wall Street, New York, NY 10005.As of March 31, 2012, FIMCO served as investment adviser to 36 mutual funds or series of funds with total net assets of approximately $7.8 billion.FIMCO supervises all aspects of each Fund's operations.For the current fiscal year, FIMCO will receive an advisory fee of 0.75% of the Fund’s average daily net assets. The Fund’s Subadviser. Brandywine Global Investment Management, LLC (“Brandywine Global”) serves as the investment subadviser of the Fund.Brandywine Global has discretionary trading authority over all of the Fund’s assets, subject to continuing oversight and supervision by FIMCO and the Fund’s Board of Trustees.Brandywine Global is a limited liability company with principal offices at 2929 Arch Street, Philadelphia, PA 19104.Brandywine Global acts as adviser or subadviser to individuals, public funds, company, pensions and profit sharing plans, Taft-Hartley Plans, endowments and foundations, as well as to investment portfolios.As of March 31, 2012, Brandywine Global held investment management authority with respect to approximately $37.1 billion in assets.Of that amount, Brandywine Global acted as investment adviser or subadviser to6 registered investment companies or series of such companies with net assets of approximately $2 billion. The Fund is managed by a team of investment professionals who have active roles in managing the Fund.Stephen S. Smith has served as Managing Director of Brandywine Global since 1991, and has served as Portfolio Manager of the Fund since the Fund’s inception in 2012.He joined Brandywine Global in 1991.David F. Hoffman, CFA, has served as Managing Director of Brandywine Global since 1995, and has served as Portfolio Manager of the Fund since the Fund’s inception in 2012.He joined Brandywine Global in 1995.John P. McIntyre, CFA, has served as Portfolio Manager/Senior Research Analyst since the Fund’s inception in 2012.He served as Associate Portfolio Manager/Senior Research Analyst (2006-2012) and joined Brandywine Global in 1998.Brian R. Hess has served as Associate Portfolio Manager/Senior Research Analyst of the Fund since the Fund’s inception in 2012 and joined Brandywine Global in 2003. Other Information. Descriptions of the factors considered by the Board of Trustees in approving the foregoing Advisory and Subadvisory Agreements will be available in the Fund’s Annual Report to shareholders. The Statement of Additional Information provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in the Fund. The Fund has received an exemptive order from the Securities and Exchange Commission (“SEC”), which permits FIMCO to enter into new or modified subadvisory agreements with existing or new subadvisers without approval of the Fund’s shareholders but subject to the approval of the Fund’s Board of Trustees.FIMCO has ultimate responsibility, subject to oversight by the Fund’s Board of Trustees, to oversee the subadvisers and recommend their hiring, termination and replacement.In the event that a subadviser is added or modified, the prospectus will be supplemented. The following is information about the index that will be used by the Fund in the Average Annual Total Returns table as a benchmark for its performance. 11 The Citigroup World Government Bond ex-U.S. Index encompasses an all-inclusive universe of institutionally traded bonds, including all fixed-rate bonds with remaining maturities of one year or longer with amounts outstanding of at least the equivalent of $25 million. A description of “Prior Performance of Similar Accounts Managed By Brandywine Global” is shown below. Prior Performance of Similar Accounts Managed by Brandywine Global The performance shown below consists of Brandywine Global’s International Opportunistic Fixed Income Composite (“Composite”), which is a composite of accounts managed by Brandywine Global that have investment objectives, policies and strategies substantially similar to those of the Fund.The inception date of the Composite is October 1, 2000 and was created as of January 1, 2004.The Composite includes all fully discretionary, fee-paying, actively managed International Opportunistic Fixed Income accounts with flexible country, yield and/or credit quality mandates. The performance information has been provided by Brandywine Global and relates to the historical performance of all accounts managed by Brandywine Global in its Composite, as measured against a broad-based index. As of the date of the prospectus, the Fund had not yet commenced operations, and thus, the Fund does not have performance history.The performance of the Composite does not represent the historical performance of the Fund and should not be considered indicative of future performance of the Fund.Brandywine Global has prepared and presented this report in compliance with the Global Investment Performance Standards (GIPS).Portfolios are valued daily on a trade date basis and include dividends and interest as well as all realized and unrealized capital gains and losses.Return calculations at the portfolio level are time-weighted to account for periodic contributions and withdrawals.Performance results are calculated on a before tax, total return basis.The Composite returns consist of size-weighted portfolio returns using beginning of period values to weight the portfolio returns.Net of fee returns reflect the deduction of trading expenses and the highest investment management fees charged within the composite membership. The Fund’s expenses are higher than the expenses used to calculate the performance of the Composite.Therefore, if the Composite had included the Fund’s expenses, the performance of the Composite would be lower.Certain restrictions imposed by law on registered investment companies, such as the Fund, are not applicable to accounts included in the Composite and may have adversely affected the performance of the Composite had they been applicable. The performance of the Composite shown below is based on calculations that are different than the standardized method of calculations required by the SEC that will be used to calculate the Fund’s performance.The method of calculating performance of the Composite may result in an average annual total return for the Composite that may be higher than that derived from the SEC’s standardized methodology. 12 Brandywine Global’s Historical Performance International Opportunistic Fixed Income Composite Calendar Year Returns Years Ended December 31 During the periods shown, the highest quarterly return was 13.02% (for the quarter ended June 30, 2002) and the lowest quarterly return was -2.43% (for the quarters endedMarch 31, 2005 and December 31, 2010). Average Annual Total Returns For Periods Ended March 31, 2012 1 Year 5 Years 10 Years Brandywine Global’s International Opportunistic Fixed Income Composite (net of fees) 6.63% 7.56% 10.57% Citigroup World Government Bond ex-U.S. Index 3.93% 6.94% 8.53% 13 SHAREHOLDER INFORMATION How and when does the Fund price its shares? The share price (which is called "net asset value" or "NAV" per share) for the Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) each day that the NYSE is open (“Business Day”).Shares of the Fund will not be priced on the days on which the NYSE is closed for trading, such as on most national holidays and Good Friday.In the event that the NYSE closes early, the share price will be determined as of the time of the closing.To calculate the NAV, the Fund first values its assets, subtracts its liabilities and then divides the balance, called net assets, by the number of shares outstanding. The Fund generally values its investments based upon its last reported sale prices, market quotations, or estimates of value provided by a pricing service as of the close of trading on the NYSE (collectively, “current market values”).Debt obligations with maturities of 60 days or less are valued at amortized cost. If current market values for investments are not readily available, are deemed to be unreliable, or do not appear to reflect significant events that have occurred prior to the close of trading on the NYSE, the investments may be valued at fair value prices as determined by the investment adviser of the Fund under procedures that have been approved by the Board of Trustees of the Fund.The Fund may fair value a security due to, among other things, the fact that: (a) a pricing service does not offer a current market value for the security; (b) a current market value furnished by a pricing service is believed to be stale; (c) the security does not open for trading or stops trading and does not resume trading before the close of trading on the NYSE, pending some corporate announcement or development; or (d) the security is illiquid or trades infrequently and its market value is therefore slow to react to information.In such cases, the Fund’s investment adviser will price the security based upon its estimate of the security’s market value using some or all of the following factors: the information that is available as of the close of trading on the NYSE, including issuer-specific news; general market movements;sector movements; or movements of similar securities. Foreign securities are generally priced based upon their market values as of the close of foreign markets in which they principally trade (“closing foreign market prices”).Foreign securities may be priced based upon fair value estimates (rather than closing foreign market prices) provided by a pricing service when price movements in the U.S. subsequent to the closing of foreign markets have exceeded a pre-determined threshold, when foreign markets are closed regardless of movements in the U.S. markets, or when a particular security is not trading at the close of the applicable foreign market.The pricing service, its methodology or threshold may change from time to time.Foreign securities may also be valued at fair value prices as determined by the investment adviser in the event that current market values or fair value estimates from a pricing service are not available. In the event that a security, domestic or foreign, is priced using fair value pricing, the Fund’s value for that security is likely to be different than the security’s last reported market sale price or quotation.Moreover, fair value pricing is based upon opinions or predictions on how events or information may affect market prices.Thus, different investment advisers may, in good faith and using reasonable procedures, conclude that the same security has a different fair value.Finally, the use of fair value pricing for one or 14 more securities held by the Fund could cause the Fund’s net asset value to be materially different than if the Fund had employed market values in pricing its securities. Because foreign markets may be open for trading on days that the U.S. markets are closed, the values of securities held by the Fund that trade in markets outside the United States may fluctuate on days that the Fund is not open for business. What is the initial offering period? The Fund initially will offer its shares for sale during a period from August 6, 2012 to the close of business on August 17, 2012 (“Offering Period”).During the Offering Period, Class A shares will be offered at a price of $10.00 per share, plus the applicable front-end sales load.The sales loads are discussed further in this prospectus.The minimum initial investment during the Offering Period is $1,000. During the Offering Period, investors can place orders for the Fund through any financial representative of First Investors Corporation (“FIC”).Any payments that accompany such orders will be held in an escrow account until the end of the Offering Period.After the completion of the Offering Period, the net amount to be invested will be transferred to the Fund, Fund shares will be issued and the Fund will commence operations.For five business days following the completion of the Offering Period (the “Quiet Period”), the Fund will not accept purchase orders or exchange orders and all redemption requests must be made in writing. You may rescind your order any time prior to the end of the Offering Period and your full payment will be returned to you.Although the Fund does not have any current intention to do so, the Fund may withdraw, cancel, extend or modify the Offering Period without notice.The Fund does not have any minimum amount that it must receive before it will complete the offering.The Fund reserves the right to refuse any particular order, without prior notice, if the Fund determines that it is in its best interest to do so. How do I buy shares after the initial offering period? After the Quiet Period has ended, you may buy shares of the Fund through a registered representative of FIC or through another authorized broker-dealer as further described below under “How do I open an account”. How do I open an account? You can open an account through a representative of the Fund’s principal underwriter, FIC, or any other financial intermediary that is authorized to sell the Fund (collectively, your “Representative”).It is generally our policy to only open accounts for U.S. citizens or resident aliens.Your Representative will help you complete the necessary paperwork.The minimum Fund account size is $1,000 for a non-retirement account and $500 for a Roth or Traditional IRA account.The Fund offers lower initial minimum investment requirements for certain types of accounts and may waive the minimum account requirement if you maintain a systematic investment program.The Fund is only offering Class A shares for sale and Class B shares will not be available for sale.The Fund offers a variety of different registration options, including individual, joint, and trust registrations.The various types of registrations and additional information about sales charge waivers and discounts (discussed below) are described in the Fund’s Statement of Additional Information (“SAI”). The SAI is available free of charge by calling1 (800) 423-4026, by visiting our website at www.firstinvestors.com or by visiting the SEC’s website at www.sec.gov. If you are a new customer, to comply with the USA PATRIOT Act, the Fund is required to obtain certain information about you before we can open your account (including your name, residential street address, date of birth, 15 social security or taxpayer identification number (“TIN”), and citizenship status).In certain circumstances, the Fund may obtain and verify this information with respect to any person authorized to effect transactions in an account.We must also attempt to verify your identity using this information.If we are unable to verify your identity to our satisfaction within a maximum of 60 days of opening your account, we will restrict most types of investments in your account.We reserve the right to liquidate your account at the current net asset value if we have not been able to verify your identity within 90 days of opening the account or if we have questions concerning the purpose of the account that have not been adequately explained.We may, in our sole discretion, restrict or liquidate your account without waiting for the proscribed periods (as described above) if we believe that a more timely resolution is necessary or appropriate.We are not responsible for any loss that may occur and we will not refund any sales charge or contingent deferred sales charge (“CDSC”) that you may incur as a result of our decision to liquidate an account.In certain cases, we will not establish an account for you or honor your investment until we have been able to verify your identity to our satisfaction. What about accounts with multiple owners or representatives? If you open an account that has more than one legal owner or legal representative, the Fund will accept oral or written instructions of any type without limitation from any one of the owners or representatives as long as the account has telephone privileges and a signature guarantee is not required to process the transaction.For example, if you open a joint account, any one of the joint tenants may, acting alone and without the consent of the other joint tenants, give the Fund instructions, by telephone or in writing, to (a) redeem shares to the address of record for the account, (b) redeem shares to a pre-designated bank account that may not be owned by you, (c) exchange shares, (d) exchange shares into a joint money market fund account that has check-writing privileges that can be used by any one owner, and (e) change the address of record on the account.The Fund (and its affiliates) has no liability for honoring the instructions of any one joint owner; it has no responsibility for questioning the propriety of instructions of any one joint owner; and it has no obligation to notify joint tenants of transactions in their account other than by sending a single confirmation statement to the address of record or by electronic delivery (if elected).The principle of “notice to one is notice to all” applies.Thus, to the extent permitted by law, we are legally considered to have fulfilled all of our obligations to all joint tenants if we fulfill them with respect to one of the joint tenants.If you open or maintain a joint account, you consent to this policy. Similarly, in the case of an account opened for a trust, a partnership, a corporation, or other entity, it is our policy to accept oral or written instructions from any of the persons designated as having authority over the account as long as the account has telephone privileges.Thus, any one of the designated persons is authorized to provide us with instructions of any type without limitation, including instructions to redeem or transfer funds to other persons.We have no responsibility for reviewing trusts, partnership agreements, articles of incorporation, by-laws or similar documents, whether provided to us or not, to determine if they contain any restrictions on the authority of any one authorized person to provide us with instructions or to control the account.We may send confirmations, statements and other required information to any one of the authorized persons at the address of record for the account or by electronic delivery (if elected).We have no obligation to question the purpose or propriety of any instruction of any authorized person or to let other authorized persons know about any transactions or changes that have been made to the account.If you open or maintain an 16 account for an entity, you consent to this policy. If you do not want any one registered owner or representative on your account to have such flexibility and authority, you must instruct the Fund that you do not authorize it to accept instructions from less than all owners or representatives.You should be aware that this could cause you to incur delays, potential market losses, and additional expenses.You should also be aware that written instructions signed by all owners or representatives may be required to establish certain privileges and for any transaction that requires a signature guarantee under the Fund’s policies.The Fund reserves the right to change its policies concerning accounts with multiple owners or representatives without prior notice. How do I make subsequent transactions? Shareholders may make additional purchases into accounts that have a broker-dealer of record.Shareholders may request redemptions and exchanges of Class A shares of this Fund into Class A shares of our other Funds on any Business Day.The following describes how you can make such subsequent transactions if your account is registered in your name with our transfer agent and your financial intermediary does not control your account.If your shares are held in an omnibus account or your account is controlled by your financial intermediary, you must contact your Representative or financial intermediary for information concerning how to effect transactions since we can only accept instructions from your financial intermediary. 1.Contact your Representative. After you have opened your account, you can buy additional shares of your Fund or other Funds in our fund family, redeem shares, or exchange shares into our other Funds by contacting your Representative.He or she will handle your transaction for you and tell you what paperwork, if any, is required.Written signature guaranteed instructions and other paperwork may be required for certain types of transactions.See our Signature Guarantee Policies and other requirements below. 2.Contact the Fund directly through its transfer agent. You can also buy (provided your account has a broker-dealer of record), sell, or exchange shares of the Fund by contacting the Fund directly through its transfer agent, Administrative Data Management Corp. (“ADM”), Raritan Plaza I, Edison, NJ 08837-3620 or by telephone at 1 (800) 423-4026.You can generally request redemptions or exchanges either by telephone, if you have telephone privileges, or in writing.Certain redemptions may not be transacted by telephone because they require a signature guarantee under our Signature Guarantee Policies, require account specific paperwork, or are not eligible for telephone redemption.The Fund does not generally accept transaction instructions via e-mail, fax, or other electronic means. To confirm that telephone instructions received from account owners are genuine, the Fund’s transfer agent records each telephone call, asks the caller for information to verify his or her identity and authority over the account (such as the account registration, account number, address of record, and last four digits of the owner’s social security number or the owner’s personal identification number), and sends a confirmation of each transaction to the address of record or by electronic delivery (if elected).The Fund and its transfer agent are not liable for acting on telephone instructions as long as they reasonably believe such instructions to be genuine and the procedures that they use to verify the caller’s identity and authority are reasonable. Telephone privileges are automatically granted to all new customers.It is your responsibility to decline telephone privileges if you do not want them.You may decline telephone privileges by notifying the Fund’s transfer agent that you do not want them.This will not affect 17 your ability to place telephone orders through your Representative.However, declining telephone privileges will prevent you from effecting transactions directly through the Fund by telephone.This may cause you to incur delays, potential market losses, and costs.Additional information about telephone privileges is included in the Fund’s SAI. 3.Signature Guarantee Policies and Other Requirements. The Fund requires written instructions signed by all owners with a signature guarantee from a financial institution that is a member of the Securities Transfer Agents Medallion Program for: all redemption requests over $100,000, except for redemptions made via draft check; redemption checks made payable to any person(s) other than the registered shareholder(s); redemption checks mailed to an address other than the address of record; and for redemptions to the address of record when the address of record has changed within thirty (30) days of the request (unless the written address change request was signed by all owners and signature guaranteed).The Fund may also require signature guarantees to establish or amend certain account privileges or services and in certain other situations.These are described in the Fund’s SAI. For trusts, estates, attorneys-in-fact, corporations, partnerships, and other entities, additional documents are required to confirm legal authority over the account, unless they are already on file.For example, the Fund requires a Certificate of Authority to be on file before it will honor a request for a redemption for an account established for a partnership, corporation, or trust.Similarly, the Fund requires official records, such as death certificates and letters testamentary or court orders, before honoring redemptions of accounts registered to decedents or wards under guardianships or conservatorships.If we are being asked to redeem a retirement account and transfer the proceeds to another financial institution, we may also require a Letter of Acceptance from the successor custodian and for a 403(b) or 457 account, the signature of your employer or third-party administrator.The Fund’s transfer agent may, in its discretion, waive certain requirements for redemptions. Exchanges may only be made into the same class of shares of another First Investors Fund owned by the same customer that is available for sale to the customer.There is no sales charge on an exchange.However, since an exchange of Fund shares is a redemption and a purchase, it may create a gain or loss which is reportable for tax purposes.Additional information regarding how to purchase, redeem and exchange shares of the Fund is included in the Fund’s SAI.The Fund reserves the right to change its Signature Guarantee Policies and other policies without prior notice. How are transactions processed? If a purchase, redemption or exchange order is received in good order by the Fund’s transfer agent at its offices in Edison, NJ by the close of regular trading on the NYSE, it will be priced at that day's NAV plus any applicable sales charge for a purchase (“offering price”) or minus any applicable CDSCs for a redemption.If you place your order with your Representative by the close of regular trading on the NYSE, your transaction will also be priced at that day's offering price provided that your order is received by our transfer agent in its Edison, NJ offices by our processing deadline.Orders placed after the close of regular trading on the NYSE, or received in our Edison, NJ offices after our processing deadline, will be priced at the next Business Day's offering price. The Fund reserves the right to refuse any order to buy shares, without prior notice, if the Fund determines that doing so would be in the best interests of the Fund and its shareholders.The Fund is not responsible for losses stemming from delays in executing transactions that are caused by instructions not being in good order. 18 Payment of redemption proceeds generally will be made within 7 days.If you are redeeming shares which you recently purchased by check or electronic funds transfer, payment may be delayed to verify that your check or electronic funds transfer has cleared (which may take up to 15 days from the date of purchase). The Fund may not suspend or reject a redemption request that is received in good order or delay payment for a redemption for more than 7 days (except as described above), except during unusual market conditions affecting the NYSE, in the case of an emergency which makes it impracticable for the Fund to dispose of or value securities it owns or as permitted by the SEC. The Fund reserves the right to make in-kind redemptions.This means that it could respond to a redemption request by distributing shares of the Fund's underlying investments rather than distributing cash.To the extent the Fund redeems its shares in-kind, the redeeming shareholder assumes any risk of the market price of such securities fluctuating.In addition, the shareholder will bear any brokerage and related costs incurred in disposing of or selling the portfolio securities received from the Fund.For additional information about in-kind redemptions, please refer to the Fund’s SAI. 19 What are the sales charges? The Fund offers only Class A shares.Class A shares of the Fund are sold at the public offering price, which includes a front-end sales charge.The sales charge declines with the size of your purchase, as illustrated in the Class A shares chart below.Class A shares sold without a sales charge may in some circumstances be subject to a contingent deferred sales charge (“CDSC”), as described below. Class A Shares Your investment Sales Charge as a percentage of offering price* Sales Charge as a percentage of net amount invested* Less than $100,000 % % $100,000-$249,999 $250,000-$499,999 $500,000-$999,999 $1,000,000 or more 0 ** 0 ** * Due to rounding of numbers in calculating a sales charge, you may pay more or less than what is shown above. ** If you invest $1,000,000 or more, you will not pay a front-end sales charge.However, if you make such an investment and then sell your shares within 24 months of purchase, you will pay a CDSC of 1.00% except in certain circumstances.As described further in this prospectus, any applicable CDSCs may be waived under certain circumstances. The Fund has adopted a plan pursuant to Rule 12b-1 for its Class A shares.The plan allows the Fund to pay fees for the distribution related activities and the ongoing maintenance and servicing of shareholder accounts.The plan provides for payments at annual rates (based on average daily net assets) of up to 0.30% on Class A shares.No more than 0.25% of the Fund’s average daily net assets may be paid under the plan as service fees. Are sales charge discounts and waivers available? A.Rights of Accumulation and Letters or Statements of Intent. You may qualify for a Class A share sales charge discount under our Rights of Accumulation (“ROA”) policy.If you already own shares of First Investors Funds, you are entitled to add the current values of those shares (measured by the current offering price) to your purchase in computing your sales charge.Thus, for example, if you already own shares of First Investors Funds on which you have paid sales charges and those shares are worth $100,000 based on the current offering price, your current purchase of $10,000 is entitled to the $100,000 sales charge discount.Class A shares of our Cash Management Fund are not counted for ROA purposes if they were purchased directly without a sales charge. In computing your sales charge discount level, you are also entitled to credit for the current values of First Investors Fund shares held in the accounts of other shareholders whose accounts are registered under your address of record (i.e., your mailing address on your account) and are serviced by your broker-dealer firm (“Eligible Accounts”).For example, you are entitled to combine the current values of all First Investors Fund shares (measured by the current offering price) owned by you, your spouse, your children, and any other individuals as long as you all share the same address of record and are serviced by the same broker-dealer firm. 20 You can also qualify for a sales charge discount by establishing a non-binding letter or statement of intent (“LOI”) to purchase a specific dollar amount of shares within 13 months.For example, your current purchase of $10,000 will be processed at the $100,000 sales charge discount level if you establish an LOI for $100,000. You can include in your LOI accounts owned jointly by you and your spouse, accounts owned individually by either you or your spouse and accounts that you or your spouse control as custodian or as a responsible individual for your children and trust accounts for which only you and/or your spouse serve as trustee, as long as all accounts share the same address of record and are serviced by the same broker-dealer.For purposes of our LOI policies, spouse is broadly defined to include common law and life partners.Furthermore, an LOI covers both existing accounts and those that are subsequently opened by a designated person during the LOI period.You must use our LOI Agreement Form (or other documentation acceptable to the First Investors Funds) to designate any additional person(s) you wish to cover at the time you enter into the LOI and the amount of your LOI.Once an LOI is established, it cannot be amended to add persons who were not specified initially nor can an LOI be “back dated” to cover prior purchases. In addition, accounts of homeowners’ associations that are managed by certain management companies, where the management company has entered into an agreement to establish an LOI, the accounts have the management company’s address as their address of record and the accounts are serviced by the same broker-dealer, may also qualify for a sales charge discount under our ROA and LOI policies.You must use our LOI Agreement Form (or other documentation acceptable to the First Investors Funds) to designate any additional entity(ies) you wish to cover at the time you enter into the LOI and the amount of your LOI. To ensure that you receive the proper sales charge discount, you must advise your broker-dealer of all Eligible Accounts that can be aggregated with your own accounts for ROA purposes as well as your desire to enter into an LOI (if applicable).In addition, the Fund or your broker-dealer may also ask you to provide account records, statements or other information related to all Eligible Accounts.You should be aware that we are not able to monitor purchases that are made through an omnibus account with another broker-dealer.In such circumstances, that broker-dealer is responsible for processing your order at the correct discount level and for offering you the opportunity to enter into an LOI. You are not legally required to complete the LOI.However, if you fail to do so, your share balance will be reduced to reflect the appropriate sales charge without the LOI.Once an LOI is established, a change of legal ownership of the account to someone else in the LOI group or a change of address will not affect the LOI.However, a change of broker-dealer or a full or partial transfer of ownership of a covered account to someone outside the LOI group will terminate the LOI.If two or more customers are covered by an LOI and one customer changes the broker-dealer on his or her account or transfers a covered account to someone outside of the LOI group before the LOI is complete, the LOI will be terminated on all customers’ accounts and the sales charges on all purchases made under the LOI will be adjusted. By purchasing under an LOI, you agree to the following: ■You authorize First Investors to reserve 5% of the shares held under an LOI in escrowed shares until the LOI is completed or is terminated; ■You authorize First Investors to sell any or all of the escrowed shares to satisfy any additional sales charges owed if the LOI is not fulfilled or is terminated; and 21 ■Although you may exchange all your shares among the funds, you may not sell the reserve shares held in escrow until you fulfill the LOI or pay the higher sales charge. Purchases made without a sales charge in Class A shares of the Cash Management Fund or pursuant to any of the sales charge waiver provisions set forth below do not count toward the completion of an LOI.For example, if you make a redemption before your LOI is completed and reinvest that amount without paying a sales charge pursuant to our ninety (90) day reinstatement privilege, the amount reinvested will not count towards completion of your LOI.Similarly, any shares that you purchase without paying a sales charge under our free exchange privilege will not count towards completion of your LOI. We reserve the right to prospectively revise our ROA and LOI policies at any time, subject to providing any required disclosure to shareholders; any such change will not adversely affect shareholders who have established an LOI prior to the change.Additional information about our ROA and LOI policies is included in the Fund’s SAI. B. Sales Charge Waivers and Discounts. Class A Shares May be Purchased Without a Sales Charge: 1.By a current registered representative, employee, officer, director, or trustee of the Funds, First Investors Corp. (“FIC”), or their affiliates (“Associate”), the spouse, life partner, children and grandchildren of such Associate provided that they reside at the same address and they maintain their FIC customer account (“Eligible Relatives”), and any other person who maintains an account that has been coded as an associate account since January 30, 2004.The accounts of such persons are referred to as “Associate Accounts.” 2.By a former Associate or former or current Eligible Relative thereof provided that such person (a) already owns an Associate Account, or (b) is rolling over the proceeds from a First Investors 401(k) or First Investors Profit Sharing Plan account into a fund account. 3.By an employee of a subadviser of the Fund. 4.By an employee of The Independent Order of Foresters. 5.When Class A share dividends and distributions are automatically reinvested in Class A shares of the same or a different fund account within the same customer account. 6.When Class A shares are free-exchanged into Class A shares of a different fund account within the same customer account. 7.When Class A share systematic withdrawal plan payments from one fund account, other than the Cash Management Fund, are automatically invested into shares of another fund account in the same class of shares for the same customer account.Class A shares of the Cash Management Fund account may be automatically invested into shares of another fund account in the same class of shares for the same customer account at NAV if the customer is eligible for the free exchange privilege. 8.When loans are repaid, unless the loan was made by redeeming Cash Management Fund shares that were directly purchased. 9.When a qualified group retirement plan (e.g., 401(k), money purchase pension, or profit sharing plan) is reinvesting redemption proceeds back into the same plan from another fund on which a sales charge or CDSC was paid.* 10.By a qualified group retirement plan with 100 or more eligible employees at the time the account is opened.* 11.By a qualified group retirement plan with $1,000,000 or more in assets in the funds.* 12.In amounts of $1 million or more.* 22 13.By individuals under a LOI or ROA of $1 million or more.* 14.When a customer who is at least age 70½ authorizes a distribution from a retirement account and at the same time directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.This waiver applies to Class A money market shares only to the extent that a sales charge had been paid. 15.When a customer requests the removal of an overcontribution made to a retirement account and directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.This waiver applies to Class A money market shares only to the extent that a sales charge had been paid. 16.When you are reinvesting into a fund, within the same customer account, proceeds of a redemption made within the prior ninety (90) days, from Class A shares of a fund, on which you paid a front end sales charge.This will reduce your reinstatement privilege to the extent that it results in a waiver of sales charge.Furthermore, if you are opening or reactivating an account, your investment must meet the Fund’s minimum investment policy. * For items 9 through 13 above, a CDSC will be deducted from shares that are redeemed within 24 months of purchase, unless such shares are exchanged into another fund.If shares are exchanged into another fund, the CDSC and the holding period used to calculate it will carry over to the new fund with one exception.If the exchange is into Class A shares of the Cash Management Fund, the holding period used to calculate the CDSC will be tolled on such shares as long as they remain in the Cash Management Fund, the holding period will resume if the shares are exchanged back into a load fund, and the CDSC will be imposed if the shares are redeemed from the Cash Management Fund.In order to ensure that the holding period and CDSC are properly computed on shares that are exchanged into the Cash Management Fund, we will create a separate account to hold such exchanged shares.This account will not be entitled to draft check or expedited redemption privileges. In addition, a group retirement plan with 99 or fewer eligible employees at the time the account is opened and less than $1,000,000 in assets in the funds may purchase Class A shares at a sales charge of 3% (as expressed as a percentage of the offering price). Sales charge waivers and discounts are also available for participants in certain other retirement programs and other categories of investors. Any applicable CDSC on Class A shares is waived for (or does not apply to): 1.Appreciation on redeemed shares above their original purchase price and shares acquired through dividend or capital gains distributions. 2.Redemptions of shares following the death or disability (as defined in Section 72(m)(7) of the Internal Revenue Code) of an account owner (or in the case of joint accounts, the death of the last surviving joint owner), provided that in the case of disability the shares must have been purchased prior to the disability and the redemptions must be made within one (1) year of the disability.Proof of death or disability is required. 3.Distributions from employee benefit plans due to plan termination. 4.Redemptions to remove an excess contribution from an IRA or qualified retirement plan. 5.Annual redemptions of up to 8% of your account’s value redeemed by a Systematic Withdrawal Plan.Free shares not subject to a CDSC will be redeemed first and will count towards the 8% limit. 23 6.Redemptions by the fund when the account falls below the minimum account balance. 7.Redemptions to pay account fees. 8.Required minimum distributions upon reaching age 70½ provided you notify us about the required minimum distribution and you have held the shares for at least three (3) years.Free shares not subject to a CDSC will be redeemed first. 9.When a customer who is at least age 70½ authorizes a distribution from a retirement account and at the same time directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.* 10.When a customer requests the removal of an over contribution made to a retirement account and directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.* 11.If you reinvest into the same class of a load fund within the same customer account with proceeds from a redemption within the prior ninety (90) days of Class A shares on which you paid a CDSC and you notify us in writing of your desire to reinvest the amount, you will be credited, in additional shares, for any CDSC that you paid.If you are reinvesting only a portion of your redemption, you only will be credited with a pro-rated percentage of any CDSC that you paid.If you are opening or reactivating an account, your investment must meet the Fund’s minimum investment policy. *For items 9 and 10, the CDSC will carry over to the new account.The holding period used to calculate the CDSC will also carry over to the new account. The foregoing front end sales charge and CDSC waiver privileges on Class A shares do not apply to: ■Reinvestments of systematic withdrawal amounts; ■Automated payments such as Money Line and API; ■Salary reduction/Employer contributions sent directly to First Investors for investment into Traditional or Roth 403(b)(7), 457(b), SEP-IRA, SIMPLE IRA or SARSEP-IRA accounts; ■Investments made through your representative or broker-dealer over the phone if the amount of the investment that is eligible for the free exchange is less than $100; or ■Any account that is liquidated because we have questions concerning the owner’s identity or the purpose of the account that have not been adequately explained. For additional information about sales charge waivers and discounts, please refer to the Fund’s SAI. What are the Fund’s policies on frequent trading in the shares of the Fund? The Fund is designed for long-term investment purposes and it is not intended to provide a vehicle for frequent trading.The Board of Trustees of the Fund has adopted policies and procedures to detect and prevent frequent trading in the shares of the Fund.These policies and procedures apply uniformly to all accounts.However, the ability of the Fund to detect and prevent frequent trading in certain accounts, such as omnibus accounts, is limited. It is the policy of the Fund to decline to accept any new account that the Fund has reason to believe will be used for market timing purposes, based upon the amount invested, the Fund or funds involved, and the background of the shareholder or broker-dealer involved.Alternatively, the Fund may allow such an account to be opened if it is 24 provided with written assurances that the account will not be used for market timing. It is the policy of the Fund to monitor activity in existing accounts to detect market-timing activity.Thecriteria used for monitoring differ depending upon the type of account involved.It is the policy of the Fund to reject, without any prior notice, any purchase or exchange transaction if the Fund believes that the transaction is part of a market timing strategy.The Fund also reserves the rightto reject exchanges that in the Fund’s view are excessive, even if the activity does not constitute market timing. If the Fund rejects an exchange because it is believed to be part of a market timing strategy or otherwise, neither the redemption nor the purchase side of the exchange will be processed.Alternatively, the Fund may restrict exchange activity that is believed to be part of a market timing strategy or refuse to accept exchange requests via telephone, or any other electronic means. To the extent that the policies of the Fund are not successful in detecting and preventing frequent trading in the shares of the Fund, frequent trading may: (a) interfere with the efficient management of theFund by, among other things, causing the Fund to hold extra cash or to sell securities to meet redemptions; (b) increase portfolio turnover, brokerageexpenses, and administrative costs; and (c) harm the performance of the Fund, particularly for long-term shareholders who do not engage in frequent trading. The risks of frequent trading include the risk of time zone arbitrage.Time zone arbitrage occurs when shareholders attempt to take advantage of the fact that the valuation of foreign securities held by the Fund may not reflect information or eventsthat have occurred after the close of the foreign markets on which such securities principally trade but before the close of the NYSE.To the extent that these policies are not successful in preventing a shareholder from engaging in time zone arbitrage, it may cause dilution in the value of the shares held by other shareholders. The risk of frequent trading also includes the risk that investors may attempt to take advantage of the fact that high yield bonds generally trade infrequently and therefore their prices are slow to react to information.To the extent that these policies are not successful in preventing a shareholder from engaging in market timing, it may cause dilution in the value of the shares held by other shareholders. What about dividends and capital gain distributions? To the extent that it has net investment income, the Fund will declare and pay on a monthly basis, dividends from net investment income.The Fund will distribute any net realized capital gains on an annual basis, usually after the end of the Fund's fiscal year.The Fund may also make an additional distribution in any year, if necessary, to avoid a Federal excise tax on certain undistributed net income and capital gains. You may choose to reinvest all dividends and other distributions at NAV in additional shares of the same class of the distributing Fund or certain other First Investors Funds or receive all dividends and other distributions in cash.If you do not select an option when you open your account, all dividends and other distributions will be reinvested in additional shares of the distributing Fund.If you do not cash a dividend or distribution check, you will not receive interest on the amount of the check while it remains outstanding.If the Fund is unable to obtain a current address for you, it will reinvest your future dividends and other distributions in additional Fund shares in accordance with our “Returned Mail” policy, as described in the Fund’s SAI.No interest will be paid to you while a distribution remains uninvested. A dividend or other distributions declared on a class of shares will be paid in additional shares if it is under $10 or if the Fund has 25 received notice that all account owners are deceased (until written alternate payment instructions and other necessary documents are provided by your legal representative). What about taxes? Any dividends or capital gain distributions paid by the Fund are taxable to you unless you hold your shares in an IRA, 403(b) account, 401(k) account or other tax-deferred account.Dividends and distributions of net short-term capital gains (if any) are generally taxable to you as ordinary income.If you are an individual and meet certain holding period requirements with respect to your Fund shares, you may be eligible for reduced federal income tax rates on “qualified dividend income” distributed by the Fund.Distributions of net long-term capital gains (if any) are generally taxed to you as long-term capital gains, regardless of how long you owned your Fund shares.You are taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares. Your sale or exchange of Fund shares will be considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell or exchange, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transactions. Effective January 1, 2012, cost basis information for the sale of certain shares will be reported directly to the IRS on Form 1099-B.You may direct us in writing to sell specific shares for tax reporting purposes; in such case, we will follow your directions.You may want to consult with your tax advisor about taxes before instructing us to redeem shares.Additional information regarding cost basis reporting, including the Fund’s default method, can be found in the Fund’s SAI. What if my account falls below the minimum account requirement? If your account falls below the minimum account balance for any reason other than market fluctuation, the Fund reserves the right to redeem your account without your consent or to impose an annual low balance account fee of $25.The Fund may also redeem your account or impose a low balance account fee if you have established your account under a systematic investment program and discontinue the program before you meet the minimum account balance.The Fund will give you sixty (60) days notice before taking such action.You may avoid redemption or imposition of a fee by purchasing additional Fund shares, if permitted by law, during this sixty (60) day period to bring your account balance to the required minimum. Householding policy It is the policy of the Fund described in this prospectus to mail only one copy of the Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in the Fund covered by the same document.You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you.In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation.It is the policy of the Fund to mail confirmations and account statements separately to each shareholder who shares the same mailing address.The Fund will, however, mail quarterly statements for different shareholders who share the same mailing address in one envelope if each shareholder consents to this procedure.We are not responsible for any losses that result from your use of this procedure.You may request that separate copies of these disclosure documents be mailed to you by writing to us at:Administrative Data 26 Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at: 1 (800) 423-4026. Other account privileges and policies The Fund offers a full range of special privileges, including systematic investments, automatic payroll investments, systematic redemptions, electronic fund transfers, a variety of retirement account options, and transfer on death (“TOD”) registration.These privileges are described in the Fund’s SAI.There is an annual custodial fee of $15 for each First Investors Fund IRA, SIMPLE-IRA, SEP-IRA, SARSEP-IRA, MPP/PSP, 403(b), 457(b) and ESA custodial account that you maintain, irrespective of the number of funds that are held in the account.The Fund currently pays this fee.To the extent the Fund pays these fees, the fees are reflected in the overall expenses of the Fund.Therefore, all shareholders of the Fund indirectly bear such fees.If the custodial account holds more than one fund, the fee is allocated equally among each of the funds.The Fund reserves the right to discontinue paying this fee at any time on forty-five (45) days written notice to account holders.In such event, the fee will be charged to account holders.The custodian also reserves the right to increase or modify the fee on prior written notice.TOD accounts are administered in accordance with First Investors TOD Guidelines.These guidelines are set forth in the Fund’s SAI, which is available for free upon request by calling 1 (800) 423-4026 and by visiting our website at www.firstinvestors.com. 27 FINANCIAL HIGHLIGHTS When available, the financial highlights tables are intended to help you understand the financial performance of the Fund for the years indicated.Financial highlights are not provided because the Fund has not commenced operations prior to the date of this Prospectus. 28 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. INCOME FUNDS INTERNATIONAL OPPORTUNITIES BOND FUND For more information about the Fund, the following documents are available for free upon request: Annual/Semi-Annual Reports (Reports): Since the Fund is new, it does not have a current report to shareholders.However, when available, these reports will include the portfolio holdings of the Fund as well as a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (SAI): The Fund’s SAI provides more detailed information about the Fund.The SAI of the Fund is incorporated by reference into this prospectus. To obtain free copies of the Reports, when available, the SAI or to obtain other information, you may visit our website at:www.firstinvestors.com or contact the Fund at: Administrative Data Management Corp.
